DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 5-7, 11, 13-16, and 18-20 have been rejected.

Information Disclosure Statement
The information disclosure statement filed 8/18/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
Fig. 1a is objected to under 37 CFR 1.83(a) because they fail to show matter as described in the specification.
Rule 83(a) recites:
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
(Id. (emphasis added).)

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Perform as follows:
(1) Please integrate claimed features into Fig. 1. See 37 CFR 1.83(a). Following claim 1, there are at least ten (10) elements claimed.1 Fig. 1 should show all (i) the ten elements and (ii) the details associated with the URL.2 For example, the language of “code” is in the claim but is not seen in the figure. Lastly, the ten elements should be clearly and distinctly represented in Fig. 1.
(2) Remove all elements in Fig. 1 that are not claimed. For example, “SE” 150 is not claimed. For example, the “cryptogram” in the SE is not claimed. These at least must be removed.
(3) Fig. 1 is illegible given the grayscale and/or poor print. See MPEP 608.02(VII) (citing 37 CFR 1.84(b)). Remove the grayscale and/or remove all illegible print. Replace accordingly.

Specification
Since Applicant is amending Fig. 1, if and when there are new reference numbers, the Spec. must be updated to reflect the drawing numbers. Since prosecution is ongoing, and the claims are in flux, this objection is held in ABEYANCE. If and when the claims are ripe for allowance, the Examiner may issue a Quayle Action to resolve remaining issues.

Response to Arguments
Preliminary Matter
Applicant writes: “claims…where rejected under 35 §§ 112(b) and 103.” Applicant also TITLES section with “Rejections Under 35 USC §112(b).” Examiner is taking this as a typo. Previous Examiner3 wrote 112(a) rejection based on the “reference code.”

112(a) is Maintained
Applicant writes that support can be found in “related figures.”4 Rm. at 1; see also Section Drawings, supra (objecting to Fig. 1). However, Applicant’s blanket statement does not provide any precision for any item in the figure(s). Applicant also points to 0031-0039. In 0039 Applicant points to the phase “token may be communicated from the wallet app 123 to the merchant 185 to complete the transaction.” That is, Applicant appears to equate “token” with reference code. Failure to dispute this equation may amount to a procedural concession.
Applicant’s Position
Token is equated with
Reference Code


However, Applicant’s construction is not sensical when viewing the claims as a whole. Reproducing the claims with mappings and bracketing:5
[ii] a plurality of reference codes (0027 “the URL may reference a code”; see also Rm. at p. 9 (identifying [0027])) each corresponding to one of a plurality of payment devices of the mobile wallet account (0014 “payment devices such as credit cards, bank accounts….”), 
[g] receive, in reply to the response message, a reference code of the plurality of reference codes, the reference code identifying a payment device of the mobile wallet account; (Fig. 1 Item 110; 0017 “a code to be used as an identifier of a…wallet”)
[h] communicate data corresponding to the item selected for purchase and transaction details through an API to the merchant; and (Fig. 1 Item “PKPayment Token”; 0039 “token may be communicated” and disclosing only one transmission)
[i] send a token to the merchant via the electronic wallet application (0039) using the identification for the electronic wallet application (Fig. 1 Item “PKPayment Token”; 0039 “token may be communicated” and disclosing only one transmission), the token based on the reference code (0037 (no reference code)) for the selected one of the plurality of the payment devices and a one-time use personal account number (0036 “Token may contain…personal account number”) corresponding to the selected payment device. 

The claim language is unmistakable. There must be a difference between the “reference code” and the “token”. As there is a difference, the “reference code” cannot be the token.
In view of the Previous Examiner’s rejection, the Current Examiner HEREBY MAINTAINS the rejection.

112(b) is Newly Added
In addition to 112(a), Current Examiner is also adding 112(b) following Double Inclusion on a similar analysis below.

103
Moot new grounds.

Examiner Comments
Examiner is reading in light of the Spec. The relevant paragraphs are mapped below.
Claim 1 recites:
[a] receive data from a merchant (Fig. 1 Item 110; 0016 “number may be communicated from a server [not the merchant itself] related to the merchant web site”, 0032 “first computing device 105…may create an order to a merchant”) the data including a mobile number corresponding to both the mobile computing device and a mobile wallet account of the electronic wallet application (0005 “contact such as mobile phone number to be associated with a specific mobile wallet account”), an indicator of an item selected for purchase (0018 “indicator of an item”), and a merchant identifier (0019 “include a merchant identifier”); 
[b] relate the mobile number to the mobile computing device and the electronic wallet application; (0017 “at block 105….mobile phone number previously indicated as being related to the…wallet…123”)
[c] send a response message including a URL to the mobile computing device (0020-0021, 0021 discloses “response message 120 may include…URL”) executing the electronic wallet application, the URL including[:] 
[i] payment details (0027 “payment details”), wherein the payment details include an identification for the electronic wallet application (0027 “payment details may be utilized by the wallet app”, 0030 “payment details may be used to create a transaction”, 0034 “payment details in the URL”), 
[ii] a plurality of reference codes (0027 “the URL may reference a code”; see also Rm. at p. 9 (identifying [0027])) each corresponding to one of a plurality of payment devices of the mobile wallet account (0014 “payment devices such as credit cards, bank accounts….”), 
[iii] the indicator of the item selected for purchase (0023-0026 do not discuss the indicator which may be alpha numeric), and 
[iv] the merchant identifier (Fig. 1 Item 120; 0026 “Merchant-ID”), 
wherein selection of the URL (0029 for example “touch screen or a button [for URL]”) redirects a browser of the mobile computing device to (0029 “URL may redirects [sic] a browser to open”): 
[d] open the electronic wallet application (0029 “URL…open…wallet”) based on the identification for the electronic wallet application of the URL (0027 “payment details may be utilized by the wallet app”, 0029 “URL…open…wallet”, 0030 “payment details may be used to create a transaction”, 0034 “payment details in the URL”) included in the response message, and 
[e] populate the electronic wallet application with the payment details of the URL (0022 “wallet app 123 may be pre-populated with merchant identification”); 
[f] verify the electronic wallet application using the identification for the electronic wallet application (Fig. 1 Item “APP-ID”; 0023 “APP-ID may be used for security purposes [for] verifying the app”); 
[g] receive, in reply to the response message, a reference code of the plurality of reference codes, the reference code identifying a payment device of the mobile wallet account; (Fig. 1 Item 110; 0017 “a code to be used as an identifier of a…wallet”)
[h] communicate data corresponding to the item selected for purchase and transaction details through an API to the merchant; and (Fig. 1 Item “PKPayment Token”; 0039 “token may be communicated” and disclosing only one transmission)
[i] send a token to the merchant via the electronic wallet application (0039) using the identification for the electronic wallet application (Fig. 1 Item “PKPayment Token”; 0039 “token may be communicated” and disclosing only one transmission), the token based on the reference code (0037 (no reference code)) for the selected one of the plurality of the payment devices and a one-time use personal account number (0036 “Token may contain…personal account number”) corresponding to the selected payment device. 

Id. (paragraphing and bracketing of Roman numerals [i] to [iv] and [a] to [i] added for readability)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Ground I Claims 1, 11, and 16 contain No Support for Claimed “reference code” in URL and No Support found in Elements [g] and [i] similarly.
Claims 1, 11, and 16 recite: “[ii] a plurality of reference codes” are contained within the “URL including.” Spec. at 0027 discloses “the URL may reference a code”. Therefore, this is new matter as the URL does the pointing and does not contain the code. See also Spec. at 0017 (providing example of code as a “phone number”).
Jointly, element [g] is rejected under the same line of reasoning when looking at the claim as a whole. Element [g] recites: “receive…a reference code…” New matter is added as a whole since the “code” is not both in the URL and received in response to the reply message. See Spec. 0017 (“a code to be used as an identifier of a…wallet”).
Jointly, element [i] is rejected as a whole in view of element [g] and Roman numeral [ii]. Element [i] recites: “send a token…the token based on the reference code….” Para. 0037 does not discloses a reference code with the token. Similarly, para. 0036 only discloses: “Token may contain…personal account number.” See also Fig. 1 (showing no reference codes).
Dependent claims are accordingly rejected.

Ground II Claim 1 contains New Matter as the Purchasing Computer Performs “relate” operation
Claim 1 recites “relate the mobile number to the mobile computing device…” The preamble in claim 1 recites: “a first memory…cause the processor of the transaction server to….” 
Para. 0017 discloses: “at block 105….mobile phone number previously indicated as being related to the…wallet…123”. The function of “relate” is performed by Item 105. Block 105 is equated to the purchasing computer (or laptop) found in Spec. (0012). Fig.1 with Examiner annotations is reproduced (in-part) below.

    PNG
    media_image1.png
    625
    643
    media_image1.png
    Greyscale

Simply put, new matter is added as the transaction server does not perform this operation.
Claim 5 is rejected under the same line of reasoning per the language of “being related.”

Ground III
Ground III is similar to Ground II. Claim 1 recites: “receive data from a merchant…” The system claim is directed to the “transaction server” or the mobile computing device. The “receive” element however is performed by the purchasing computer 105. For these reasons, new matter is added.

Ground IV No Support for “populate” and Wallet App.
Claim 1 recites: “populate the electronic wallet with the payment details….” Claims 11 and 16 recites similar language to “to populate…with payment details….” Support is not found. Para. 0022 discloses that “wallet app 123 may be pre-populated with merchant identification”. (Emphasis added.) The language of “populate” or anything similar is found in the Spec. As such, the element of “populate” is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-7, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

I. The Claimed “identification” Renders the Scope Unclear

A. Examiner Mapping and Reading in Light of Spec.
Claim 1 recites “identification” in element Roman numeral [i] and elements [d], [e], [f], and [i]. Following MPEP 2173.03 there is to be a correspondence between the Spec. and the claims. MPEP section cites to 37 CFR 1.75(d)(1). Reading in light of the Spec., Examiner is looking for a textual anchor. Examiner has provided a mapping above in the opening. Examiner relies on the same paragraphs cited above. These are:
Roman Numeral [i] is mapped to
(0027 “payment details may be utilized by the wallet app”, 0030 “payment details may be used to create a transaction”, 0034 “payment details in the URL”);
Element [d] is mapped to
(0027 “payment details may be utilized by the wallet app”, 0029 “URL…open…wallet”, 0030 “payment details may be used to create a transaction”, 0034 “payment details in the URL”);
Element [e] is mapped to
(0022 “wallet app 123 may be pre-populated with merchant identification”);6
Element [f] is mapped to
(Fig. 1 Item “APP-ID”; 0023 “APP-ID may be used for security purposes [for] verifying the app”); and
Element [i] is mapped to
(Fig. 1 Item “PKPayment Token”; 0039 “token may be communicated” and disclosing only one transmission).

B. The Claimed Language of “identification” is Unclear as it is Unclear WHERE (i.e., inside or outside the URL) the “identification” is Located.
As there is no correspondence with the between the Spec. and the claims, Examiner refers to the claims as having the most weight since claim construction starts with the claims and ends with the claims while reading with the Spec.’s enlightenment. MPEP 2111.
First, Roman numeral [i] recites that the “identification” is inside the “payment details.” However, element [d] appears to cut in another direction. Element [d] maps to para. 0029 which discloses that the wallet is opened with the URL, not the identification. As such, it is unclear whether the identification is equated with the URL (as a type of double inclusion found in MPEP 2173.05(o)) or whether the identification is inside the URL and the URL is not performing the “open” element.
Further still, the “identification” in the claims appears to be outside and separate from the URL. Element [f] recites “verify…using the identification”. Support is mapped to 0023 and the “APP-ID” in 0023. Fig. 1 is reproduced and helpful with Examiner’s annotations.

    PNG
    media_image2.png
    561
    463
    media_image2.png
    Greyscale




C. Legal Conclusion
Instant claims implicate a number of legal doctrines. As outlined above, Examiner is relying on at least Double Inclusion (MPEP 2173.05(o) and Correspondence (MPEP 2173.03). Examiner concludes that “identification” has no metes and bounds.
Claims 6, 11, 14, 16, and 19 are rejected under the same line of reasoning.
Dependent Claims are rejected accordingly.

II. The Scope of “token” and “reference code” Implicates Double Inclusion
Reproducing the claims with mappings and bracketing:
[ii] a plurality of reference codes (0027 “the URL may reference a code”; see also Rm. at p. 9 (identifying [0027])) each corresponding to one of a plurality of payment devices of the mobile wallet account (0014 “payment devices such as credit cards, bank accounts….”), 
[g] receive, in reply to the response message, a reference code of the plurality of reference codes, the reference code identifying a payment device of the mobile wallet account; (Fig. 1 Item 110; 0017 “a code to be used as an identifier of a…wallet”)
[h] communicate data corresponding to the item selected for purchase and transaction details through an API to the merchant; and (Fig. 1 Item “PKPayment Token”; 0039 “token may be communicated” and disclosing only one transmission)
[i] send a token to the merchant via the electronic wallet application (0039) using the identification for the electronic wallet application (Fig. 1 Item “PKPayment Token”; 0039 “token may be communicated” and disclosing only one transmission), the token based on the reference code (0037 (no reference code)) for the selected one of the plurality of the payment devices and a one-time use personal account number (0036 “Token may contain…personal account number”) corresponding to the selected payment device. 
In Remarks (06/27/2022) Applicant equates the token with the “reference code” following an answer to Examiner’s 112(a) rejection. Applicant points to para. 0054, and with precision (albeit it sub-silentio), equates the token to the reference code as not requiring ipsis verbis support. However, in light of the Spec. 0054 and in light of Remarks, Examiner submits that the reference code cannot be equated to the token following the unmistakable differentiation between the “reference code” and the “token.” For claim construction, this case is like Ethicon Endo-Surgery, Inc. v. United States Surgical Corp., 93 F.3d 1572, 1996 U.S. App. LEXIS 22416, 40 U.S.P.Q.2D (BNA) 1019. In Ethicon, the District court was reversed for constructing different claim language (i.e., “push assembly” and “pusher bar”) as covering the same claim element. Id. at 1579. Following the proper construction, MPEP 2173.05(o) is implicated.

Ethicon
Push Bar
Push Assembly
Instant Claims
Token
Reference Code


Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US20160005038A1 Kamal in view of US8577803 Chatterjee in view of US20130110658A1 Lyman
Regarding claims 1, 11, and 16 Kamal teaches:
Examiner is taking the preamble as limiting and being directed to the mobile device and its application.
A system for creating communications to effectuate a purchase using an electronic wallet application, the electronic wallet application stored and executed on a mobile computing device, the system comprising: (Fig. 4 Item “WALLET WEB APPLICATION” from CONSUMER MOBILE DEVICE 402)
a processor of a transaction server; 
a first memory in communication with the processor of the transaction server, the first memory storing instructions, that when executed by the processor of the transaction server, cause the processor of the transaction server to: 
[a] receive data from a merchant, the data including a mobile number corresponding to both the mobile computing device (0036 “identifiers” for authentication) and a mobile wallet account of the electronic wallet application (0036 “user accounts”), an indicator of an item selected for purchase (Fig. 2A Item 202, 206; 0027 (disclosing Merchant website))…
[b] relate the mobile number to the mobile computing device and the electronic wallet application (0036 “store unique identifiers…during user authentication processing”); 
[c] send a response message (Fig. 2 Item 208, 210, 212; 0028)…the mobile computing device executing the electronic wallet application, the…
[i] payment details, wherein the payment details include an identification for the electronic wallet application (Fig. 2A Item 214, 218; 0028), 
[ii] a plurality of reference codes each corresponding to one of a plurality of payment devices of the mobile wallet account (0028 “particular payment card”), 
[iii] the indicator of the item selected for purchase, and (0028 “particular payment card”)
[d1] open the electronic wallet application based on the identification for the electronic wallet application (Fig. 21 Items 214, 218; 0028)…included in the response message, and 
[d2] populate the electronic wallet application with the payment details (Fig. 2A Item 220; 0029)…
[d3] verify the electronic wallet application using the identification for the electronic wallet application; (Fig. 2A Item 234; 0029)
[d4] receive, in reply to the response message, a reference code of the plurality of reference codes, the reference code identifying a payment device of the mobile wallet account; (Fig. 2A Item 240; 0029)
[d5] communicate data corresponding to the item selected for purchase and transaction details (0029 “merchant website for confirmation information”)…to the merchant; and
…via the electronic wallet application using the identification for the electronic wallet application, the token based on the reference code for the selected one of the plurality of the payment devices (Fig. 2A Item 240; 0029) and a one-time use personal account number (0029) corresponding to the selected payment device (0036 “user accounts”).

Kamal does not teach and URL associated with a merchant ID. This is represented with the following language:
and a merchant identifier; (col. 37 (showing table and “merchant_id” in XML)
including a URL to
URL including[:] (Fig. 13 Item 1317; col. 36 ll. 1-35 (disclosing “URL” on checkout))
[iv] the merchant identifier, (col. 37 (showing table and “merchant_id” in XML)
[d] wherein selection of the URL redirects a browser of the mobile computing device to: (col. 36 ll. 1-35 and table <device browser>)

Kamal also does not teach an API component for communicating data with the following language: “through an API.” Kamal also does not teach a token sent to the merchant represented by the following language: “[e] send a token to the merchant.”

Chatterjee teaches (i) URL associated with a merchant ID and (ii) API communication:
through an API (col. 66 ll. 1-30)
and a merchant identifier; (col. 37 (showing table and “merchant_id” in XML)
including a URL to
URL including[:] (Fig. 13 Item 1317; col. 36 ll. 1-35 (disclosing “URL” on checkout))
[iv] the merchant identifier, (col. 37 (showing table and “merchant_id” in XML)
[d] wherein selection of the URL redirects a browser of the mobile computing device to: (col. 36 ll. 1-35 and table <device browser>)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to take the teachings of Kamal for application opening for verification and integrate a URL found in Chatterjee as a matter of design choice. That is, there are many ways to open an application. Taking the URL of Chatterjee and integrating this into Kamal’s browser to open up a web application would have yielded excepted results with a reasonable expectation of success.

Neither Kamal nor Chatterjee teach a token transmitted to the merchant: “[e] send a token to the merchant.”
Lyman teaches sending a token to merchant:
[e] send a token to the merchant (0051-0052)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Kamal-Chatterjee with the token of Lyman in order to increase security after Kamal’s verification step. 

Regarding claim 2 Kamal teaches:
further comprising a processor of a mobile computing device and a second memory in communication with the processor of the mobile computing device, the second memory storing instructions that, when executed by the processor of the mobile computing device, cause the processor of the mobile computing device to: create a transaction in the electronic wallet application using the payment details of the response message (Fig. 2A Item 220; 0029); and receive a confirmation of the transaction from the merchant (Fig. 2B Item 299; 0031) 
Neither Kamal nor Chatterjee teach:
in response to the token.
Lyman teaches:
in response to the token (0051-0052).

Regarding claims 5, 13, and 18 Kamal teaches:
wherein the first memory stores further instructions, that when executed by the processor of the transaction server, cause a processor of the transaction server to: in response to the verification (Fig. 2A Item 234; 0029)…store an indication that the mobile number is verified as being related to the electronic wallet application (Fig. 3A; col. 11 ll. 50-65).
Kamal does not teach:
communicate a test message to the mobile number wherein the test message comprises a further URL; and in response to an acceptable message being received from selection of the further URL,
Chatterjee teaches:
of the further URL (col. 36 ll. 1-35 and table <device browser>),
Neither Kamal, Chatterjee, nor Lyman teach:
communicate a test message to the mobile number wherein the test message comprises a further URL; and in response to an acceptable message being received from selection

Examiner takes office notice that communicating test data is old and well known and receiving a confirmation is old and well known. For example, it is well known that during registration for user accounts that confirmations via URLs are send to person’s email addresses to click on and confirm registration and account. Therefore, it would have been obvious to take the payment system of Kamal during registration and have old and well known URLs transmitted for account confirmation to finish off account registration. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007)).

Regarding claim 6 Kamal teaches:
wherein the identification for the electronic wallet application follows a pre-determined protocol (Fig. 2 Item 208, 210, 212; 0028).

Regarding claims 7, 14, and 19 Kamal teaches:
wherein the first memory stores further instructions, that when executed by the processor of the transaction server, cause a processor of the transaction server to store the payment details remotely (Fig. 2A Item 220; 0029), and wherein the second memory stores further instructions, that when executed by the processor of the mobile computing device, cause the processor of the mobile computing device to access the payment details for the electronic wallet application (Fig. 2A Item 220; 0029) 
Kamal does not teach:
upon selection of the URL.
Chatterjee teaches:
upon selection of the URL (col. 36 ll. 1-35 and table <device browser>).

Regarding claims 15 and 20 Kamal teaches:
with the payment details to the electronic wallet application (Fig. 2A Item 214, 218; 0028).
Neither Kamal nor Chatterjee teach:
further comprising communicating the token from the electronic wallet application to the merchant after sending the token 
Lyman teaches:
further comprising communicating the token from the electronic wallet application to the merchant after sending the token (0051-0052)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                            

	


    
        
            
        
            
    

    
        1 Claimed elements include at least “receive, relate, send….”
        2 For the URL, please refer to Examiner’s comments elements [i] to [iv] below.
        3 Current Examiner on case is Examiner Keritsis.
        4 Objection to Fig. 1 will not be held in abeyance and the objection to the Fig. goes to the thrust of the 112(a).
        5 Mark up can be found below under Examiner’s Comments.
        6 Examiner notes that the “merchant identification” does not map to the identifier since the “merchant identifier” is already in Roman numeral [iv].